IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,510-01, WR-70,511-01, WR-70,512-01, AND WR-70,513-01


IN RE SUZANNE KRAMER




ORDER TO APPEAR AND SHOW CAUSE FOR FAILING TO COMPLY WITH
CONTEMPT ORDERS ISSUED IN CASES OF JUAN CASTILLO, JOE LUNA,
RONNIE NEAL, AND CHRISTOPHER YOUNG
BEXAR COUNTY


Per Curiam.  Hervey, J. not participating.

O R D E R


	In August 2008, this Court learned that Suzanne Kramer had failed to timely file
Article 11.071 writ applications in the cases of Ex parte Castillo, No. WR-70,510-01, Ex
parte Luna, No. WR-70,511-01, Ex parte Neal, No. WR-70,512-01, and Ex parte Young,
No. WR-70-513-01.  On October 1, 2008, the Court issued orders in Luna, Neal, and
Young.  In each case, the Court held Kramer in contempt pursuant to Article 11.071, §
4A, and fined her $250.00.  Also in each case, the Court gave her 30 days to pay the fine
owed to this Court.  On April 22, 2009, this Court issued an order in the Castillo case
holding Kramer in contempt in that case and ordering her to pay a $250.00 fine.  The
Castillo order did not specify the time in which Kramer was supposed to pay the fine
issued in the case.  To date, no payments, or even any communications regarding the
payments, have been received.  The four orders at issue are attached.
	Because counsel has wholly failed to comply with this Court's orders in these
cases, we order counsel to appear before this Court at 9:00 a.m. on Wednesday,
December 16, 2009, to offer any explanation she may have for failing to comply and to
address any questions propounded by the Court about the matter.  Counsel is not only
ordered to appear in person, but she is also ordered to fully comply with the
aforementioned orders or be subject to further sanction, including immediate arrest. 
	It is further ordered by this Court that the Clerk of this Court shall issue Notice to
Appear and Show Cause commanding Suzanne Kramer to appear and show cause, in the
manner and within the time specified in this order, why counsel should not be further
sanctioned by this Court for failing comply with the orders of this Court.  A copy of this
Order shall accompany the Notice.
	IT IS SO ORDERED THIS THE 7TH DAY OF DECEMBER, 2009.

Do Not Publish